—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered April 11, 2002, which, inter alia, granted plaintiffs motion insofar as it sought reargument, and, upon reargument, adhered to the court’s prior order, entered July 24, 2001, granting defendants’ cross motion to dismiss the complaint, and denied plaintiffs motion for leave to serve an amended complaint, unanimously affirmed, without costs.
Although plaintiff in the complaint sought to assert rights as a tenant-in-common in a lease to operate a parking garage, the documentary evidence conclusively demonstrated that plaintiff assigned rights in the tenancy-in-common to a corporation, and “[i]t is well established that a general, unqualified assignment of one’s rights, title and interest in a lease * * * divests the assignor of all rights * * * existing thereunder” (Singer v Boychuk, 194 AD2d 1049, 1051 [1993], lv denied 82 NY2d 657 [1993]). Plaintiffs postdismissal motion for leave to serve an amended complaint was properly denied, since the viability of the proposed amendments was predicated on plaintiff’s purported status as a shareholder in the corporation assigned the lease to the parking garage from the tenancy-in-common, yet the evidence demonstrated that the only shareholders in the corporation were defendants William and Gertrude Lerner (see Travelers Ins. Co. v Ferco, Inc., 122 AD2d 718 [1986]).
*397We have considered plaintiffs remaining contentions and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Saxe and Marlow, JJ.